                       1   SETAREH LAW GROUP
                           Shaun Setareh (SBN 204514)
                       2   shaun@setarehlaw.com
                           H. Scott Leviant (SBN 200834)
                       3   scott@setarehlaw.com
                           9454 Wilshire Boulevard, Suite 907
                       4   Beverly Hills, California 90212
                           Telephone: (310) 888-7771
                       5   Facsimile:     (310) 888-0109
                       6   Attorneys for Plaintiff
                           JAMES HARALSON
                       7

                       8   VEDDER PRICE (CA), LLP
                           Brendan Dolan (SBN 126732)
                       9   bdolan@vedderprice.corn
                           Joseph K. Mulherin (Pro Hac Vice)
                      10   jmulherin@vedderprice.com
                           Christopher A. Braham (293367)
                      11   cbraham@vedderprice.com
                           275 Battery Street, Suite 2464
                      12   San Francisco, California 94111
                           Telephone: (415) 749-9500
                      13   Facsimile:     (415) 749-9502
                      14   Attorneys for Defendant
                           U.S. AVIATION SERVICES CORP.
                      15

                      16                                       UNITED STATES DISTRICT COURT

                      17                                  NORTHERN DISTRICT OF CALIFORNIA

                      18

                      19   JAMES HARALSON, on behalf of himself and            Case No. 3:16-cv-05207-JST
                           others similarly situated,
                      20                                                       STIPULATION CONTINUING THE
                                                  Plaintiff,                   PARTIES’ DEADLINE TO FILE
                      21                                                       MOTION FOR PRELIMINARY
                                   v.                                          APPROVAL OF CLASS
                      22                                                       SETTLEMENT; [PROPOSED] ORDER
                           U.S. AVIATION SERVICES CORP., a Nevada
                      23   corporation; UNITED AIRLINES, INC., a               Hon. Jon. S. Tigar
                           Delaware corporation; and DOES 1-50,
                      24   inclusive,

                      25                          Defendants.

                      26

                      27

                      28                                                             STIPULATION TO CONTINUE DEADLINE
VEDDER PRICE (CA), LLP                                                                  TO FILE MOTION FOR PRELIMINARY
   ATTORNEYS AT LAW                                                                     APPROVAL OF CLASS SETTLEMENT;
      LOS ANGELES
                                                                                                      [PROPOSED] ORDER
                           LOS_ANGELES/#47803.1
                       1             This Stipulation is made by and between Plaintiff JAMES HARALSON (“Plaintiff”), and
                       2   Defendant U.S. AVIATION SERVICES CORP.,                  (“USAS”), (“collectively “the Parties”),
                       3   through their respective counsel of record, with reference to the following facts:
                       4             WHEREAS, the Parties’ deadline to file a Motion for Preliminary Approval of Class
                       5   Settlement (the “Motion”) is December 26, 2018;
                       6             WHEREAS, the Parties have worked diligently towards finalizing the Motion and all
                       7   supporting papers thereto but due to client unavailability during the holiday season the Parties
                       8   have been unable to obtain the requisite client signatures to finalize the Motion and its supporting
                       9   papers;
                      10             WHEREAS, the Parties need additional time to obtain the requisite client signatures
                      11   before filing the Motion;
                      12             THEREFORE, the Parties hereby stipulate and agree as follows:
                      13             1      The deadline for the Parties to file the Motion shall be continued from December
                      14   26, 2018 to January 9, 2019.
                      15             IT IS SO STIPULATED.
                      16   Dated: December 26, 2018                           SETAREH LAW GROUP
                      17
                                                                             By: /s/ H. Scott Leviant
                      18                                                         Shaun Setareh
                                                                                 Thomas Segal
                      19                                                         H. Scott Leviant
                      20                                                      Attorneys for Plaintiff
                                                                              JAMES HARALSON
                      21

                      22   Dated: December 26, 2018                          VEDDER PRICE (CA), LLP
                      23
                                                                             By: /s/ Christopher A. Braham
                      24                                                         Brendan Dolan
                                                                                 Christopher A. Braham
                      25
                                                                              Attorneys for Defendant
                      26                                                      U.S. AVIATION SERVICES, CORP.
                      27

                      28                                                               STIPULATION TO CONTINUE DEADLINE
                                                                                          TO FILE MOTION FOR PRELIMINARY
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
                                                                           -1-            APPROVAL OF CLASS SETTLEMENT;
      LOS ANGELES
                                                                                                        [PROPOSED] ORDER
                           LOS_ANGELES/#47803.1
                       1                      ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
                       2           I, Christopher A. Braham, attest that concurrence in the filing of this stipulation has been
                       3   obtained from all signatories.
                       4           Executed this 26th day of December 2018, in Los Angeles, California.
                       5
                                                                         /s/ Christopher A. Braham
                       6                                                 Christopher A. Braham
                       7

                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28                                                               STIPULATION TO CONTINUE DEADLINE
                                                                                          TO FILE MOTION FOR PRELIMINARY
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
                                                                           -2-            APPROVAL OF CLASS SETTLEMENT;
      LOS ANGELES
                                                                                                        [PROPOSED] ORDER
                           LOS_ANGELES/#47803.1
                       1                                        [PROPOSED] ORDER
                       2           Having received and reviewed the Parties’ Stipulation to continue the Parties’ deadline to
                       3   file a Motion for Preliminary Approval of Class Settlement, IT IS HEREBY ORDERED THAT:
                       4           1.      The deadline for the Parties to file the Motion for Preliminary Approval of Class
                       5                   Settlement shall be continued from December 26, 2018 to January 9, 2019.
                       6           IT IS SO ORDERED.
                       7

                       8
                                    January 3, 2019
                           Dated: __________________________
                       9                                                          THE HONORABLE JON S. TIGAR
                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28                                                              STIPULATION TO CONTINUE DEADLINE
                                                                                         TO FILE MOTION FOR PRELIMINARY
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
                                                                          -3-            APPROVAL OF CLASS SETTLEMENT;
      LOS ANGELES
                                                                                                       [PROPOSED] ORDER
                           LOS_ANGELES/#47803.1
                       1                                    CERTIFICATE OF SERVICE
                       2           I hereby certify that, on December 26, 2018, a copy of the foregoing STIPULATION
                       3   CONTINUING THE PARTIES’ DEADLINE TO FILE MOTION FOR PRELIMINARY
                       4   APPROVAL OF CLASS SETTLEMENT; [PROPOSED] ORDER was filed electronically
                       5   and served by U.S. Mail on anyone unable to accept electronic filing. Notice of this filing will be
                       6   sent by e-mail to all parties by operation of the court’s electronic filing system or by facsimile to
                       7   anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
                       8   may access this filing through the court’s EM/ECF System.
                       9

                      10                                                            /s/ Christopher A. Braham
                                                                                      Christopher A. Braham
                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28                                                               STIPULATION TO CONTINUE DEADLINE
VEDDER PRICE (CA), LLP                                                                    TO FILE MOTION FOR PRELIMINARY
   ATTORNEYS AT LAW                                                                       APPROVAL OF CLASS SETTLEMENT;
      LOS ANGELES
                                                                                                        [PROPOSED] ORDER
                           LOS_ANGELES/#47803.1
